                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BRUNSON ROBERTS                                                                     PLAINTIFF
ADC #127841

v.                                 Case No: 4:20-cv-00882 JM


DEXTER PAYNE                                                                      DEFENDANT

                                             ORDER

       Pending is Plaintiff Brunson Roberts’s motion to voluntarily dismiss this case (Doc. No.

56). The Court will not rule on the veracity of the allegations contained in Plaintiff’s motion,

however, the Court will accept Plaintiff’s decision to withdraw his case. Accordingly, Plaintiff’s

motion is GRANTED. Plaintiff’s complaint is dismissed without prejudice.

       It is so ordered this 23rd day of June, 2021.


                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE
